12 A.3d 571 (2011)
299 Conn. 927
STATE of Connecticut
v.
Robert SHIELDS III.
SC 18731
Supreme Court of Connecticut.
Decided January 13, 2011.
Richard Emanuel, New Haven, in support of the petition.
Timothy J. Sugrue, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 124 Conn.App. 584, 5 A.3d 984 (2010), is granted, limited to the following issue:
"Did the Appellate Court properly determine that probable cause existed to support the issuance of a search warrant for the defendant's residence?"
NORCOTT and EVELEIGH, Js., did not participate in the consideration of or decision on this petition.